 

Exhibit 10.1

AMENDMENT NO. 2 TO THE
SECOND AMENDED AND RESTATED ADVISORY SERVICES AGREEMENT

AMENDMENT NO. 2 to the SECOND AMENDED AND RESTATED ADVISORY SERVICES AGREEMENT,
dated as of May 11, 2006, among SECURITY CAPITAL CORPORATION, a Delaware
corporation (“Security Capital”), and CAPITAL PARTNERS, INC., a Connecticut
corporation (“Capital Partners”). Capitalized terms used but not defined herein
shall have the meanings ascribed to such terms in the Advisory Services
Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, Security Capital and Capital Partners entered into that certain Second
Amended and Restated Advisory Services Agreement, dated as of December 23, 2005,
and effective as of January 1, 2006, as amended by Amendment No. 1 (as amended,
the “Advisory Services Agreement”), pursuant to which Capital Partners has
agreed, among other things, to continue, from and after January 1, 2006, to
provide advisory services to Security Capital and its subsidiaries in the areas
of investments, general administration, corporate development, strategic
planning, stockholder relations, financial matters and general business policy;

WHEREAS, Security Capital is engaged in a formal sale process for the Sale of
Security Capital in an effort to maximize stockholder value by seeking for its
stockholders the highest price reasonably attainable for Security Capital; and

WHEREAS, pursuant to the Advisory Services Agreement, the Board of Directors of
Security Capital (the “Board”) has assigned Capital Partners, and its President
and Chief Executive Officer, the responsibility to manage the formal sale
process; and

WHEREAS, pursuant to the Advisory Services Agreement, in certain circumstances,
upon the consummation of a Sale of Security Capital, Security Capital is
required to pay to Capital Partners an Incentive Sales Bonus; and

WHEREAS, pursuant to the Advisory Services Agreement, Capital Partners’ right to
receive the Inventive Sales Bonus terminates if a Sale of Security Capital is
not consummated on or before June 30, 2006 (the “Current Incentive Sales Bonus
Termination Date”); and

WHEREAS, the Board does not expect a Sale of Security Capital to be consummated
on or before the Current Incentive Sales Bonus Termination Date; and

WHEREAS, the Current Incentive Sales Bonus Termination Date may be extended
beyond June 30, 2006 if a majority of the independent directors on the Board, in
their sole discretion, determine that such Current Incentive Sales Bonus
Termination Date should be so extended; and

WHEREAS, the Compensation Committee of the Board, the Audit Committee of the
Board, and the full Board, a majority of the members of which are independent
directors, have unanimously determined, after considering all of the facts and
circumstances, that the Advisory Services Agreement should be amended to extend
the Current Incentive Sales Bonus


--------------------------------------------------------------------------------




Termination Date to September 30, 2006, and that such amendment is in the best
interests of Security Capital and all of its stockholders; and

WHEREAS, Security Capital and Capital Partners desire to amend the Advisory
Services Agreement to reflect such matters.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree, intending to be legally bound, to amend the Advisory
Services Agreement, as follows:

1.             Each reference to “June 30, 2006” in Section 7 of the Advisory
Services Agreement is hereby deleted and replaced with “September 30, 2006”.

2.             Except as expressly set forth herein, this amendment to the
Advisory Services Agreement shall not by implication or otherwise alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Advisory Services Agreement, all of which shall
remain in full force and effect. This amendment may be executed in counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same instrument. This amendment shall be governed by and construed
in accordance with the laws of the State of Connecticut.

[Signature Page Follows]

2


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this amendment to be duly
executed as of the date first above written.

SECURITY CAPITAL CORPORATION

 

 

 

 

 

 

By:

/s/ William R. Schlueter

 

 

Name:

William R. Schlueter

 

 

Title:

Senior Vice President, CFO, Assistant

 

 

 

Secretary and Treasurer

 

 

 

 

 

 

CAPITAL PARTNERS, INC.

 

 

 

 

 

 

 

By:

/s/ Brian D. Fitzgerald

 

 

Name:

Brian D. Fitzgerald

 

 

Title:

President

 

 

 

 

 

 


--------------------------------------------------------------------------------